      Case 1:20-cv-08816-ALC Document 32 Filed 05/16/21 Page 1 of 2




                           The Law Offices of Jacob Aronauer
                                 225 Broadway, 3 Floor
                                                   rd


                              New York, New York 10007
                                     (212) 323-6980
                              jaronauer@aronauerlaw.com

May 16, 2021

Via ECF
Hon. Andrew L. Carter
40 Foley Square, Room 435
New York, NY 10007

Re:    Reyes v. El Jobito Seafood Restaurant Inc. et al.
       20-cv-8816 (ALC)

Dear Judge Carter:

        This office represents Plaintiff in the above captioned matter. Please accept this
letter reply in response to Defendants’ opposition to Plaintiff’s motion for a default
judgment.

         Defendants acknowledge that they were aware of the lawsuit but failed to retain
counsel. See ¶¶ 8,12 of Defendant Juan Arias’ declaration (“Arias’ Decl.”). It also appears,
based upon the reply declaration of Jacob Aronauer that Defendants considered retaining
counsel after the lawsuit was filed. See ¶¶ 3-5 of Aronauer Reply Declaration. Defendants,
though, elected not to retain counsel until after Plaintiff spent the time and energy to file
their motion for a default judgment. Thus, Defendants’ failure to retain counsel was
willful.

        Courts have previously “interpreted ‘willfulness,’ in the context of a default, to
refer to conduct that is more than merely negligent or careless,” but is instead “egregious
and…not satisfactorily explained.” Bricklayers & Allied Craftworkers Local 2 v. Moulton
Masonry & Constr., LLC, 779 F.3d 182, 186 (2nd Cir. 2015) citing SEC v. McNulty, 137
F.3d 732, 738 (2d Cir. 1989).

        Here, there is no dispute that Defendants were aware of the lawsuit against him but
failed to file a responsive pleading for nearly six months and, more significantly, not until
after Plaintiff moved for a default judgment. See Trs. Of the N.Y. City Dist. Council of
Carpenters Pension Fund v. Abalene Decorating, Inc., 2021 U.S. Dist. LEXIS 71332, at *
5 (S.D.N.Y. April 13, 2021) (noting that it is sufficient to conclude (with respect to
‘willfulness’) that the defendant defaulted deliberately).

        With respect to the second factor, to provide a meritorious defense the defendant
does not have to establish their defense “conclusively” but they have to present evidence
of facts that, if proven at trial, would constitute a complete defense. See McNulty, 137 F.
3d at 740; see also Am. Alliance Ins. v. Eagle Incs. Co., 92 F.3d 57, 61 (2d Ci. 1996) citing
      Case 1:20-cv-08816-ALC Document 32 Filed 05/16/21 Page 2 of 2




Anilina Fabrique de Colorants v. Aakash Chemicals and Syestuffs, Inc., 856 F.2d 873, 879
(7th Cir. 1988) (“a defense is meritorious if it is good at law so as to give the factfinder
some determination to make.”).

        Here, Defendants have not given the Court any reason to believe that they would
be successful at trial. They have not provided time records showing that Plaintiff worked
less than 40 hours a week, the 195(1) hire form, or wage statements reflecting that Plaintiff
was paid in compliance with the Fair Labor Standards Act and the New York Labor Law.

       The only “defense” that Mr. Arias provided was in paragraph 16 of his declaration
which stated “I do not agree with the claims that Mr. Reyes is making. I do not owe him
any money, let alone the hundreds of thousands of dollars that he is claiming.” See ¶ 16 of
Arias Decl. The mere defense of ‘I didn’t do it’ is insufficient.

        Finally, Plaintiff will be prejudiced by setting aside the defaults because the
restaurant service industry is in a precarious state. The longer this matter proceeds, the
less likely that Plaintiff will retain a recovery.

       Finally, in the event that the Court denies Plaintiff’s motion for a default judgment,
we request that Defendants provide a $10,000 bond. Based upon this history, it appears
that Defendants will continue to engage in tactics to prevent this case from moving forward.


                                                      Respectfully,

                                                      /s Jacob Aronauer
                                                      Jacob Aronauer
                                                      Attorney for Plaintiff
Via ECF
All attorneys on record




                                             2
